DETAILED ACTION

This Nonfinal Office Action for Application 16/124,442 is in response to the Remarks filed June 10, 2022; wherein:
No claims have been amended; and
Claims 1-8 are pending review herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being anticipated by U.S. 2013/0096943 A1 to Carey et al., hereinafter “Carey,” in view of U.S. 2016/0072800 A1 to Soon-Shiong et al., hereinafter “Soon-Shiong” and further in view of U.S. 10,002,362 B1 to Endress et al., hereinafter “Ednress.”
Regarding claim 1, Carey discloses A method for secure transactions in a biosample, comprising: identifying a physical asset comprising said biosample; obtaining information regarding said biosample from a provider of said biosample (See Carey at least at Paras. [0007]-[0010], [0045]-[0051], [0060]-[0061], [0066]-[0068], [0077]-[0093], [0145]-[0152]; Figs. 1B, 2, 3, 4; Tables 1, 2); encoding the information regarding said biosample into a corresponding sample data set (See id.; See also U.S. 2018/0130050 A1 to Taylor et al. at least at Paras. [0045]-[0050]); interrogating said biosample using a sequencing machine to generate a short tandem repeat (STR) code corresponding to said biosample (See id.); generating a digital asset uniquely corresponding to said physical asset comprising a unique genetic code (UGC) based at least on said STR and said sample data set (See id., See also Soon-Shiong at least at Paras. [0013]-[0016], [0045]-[0050], [0058]-[0062], [0072]-[0076], [0082]-[0083]; Figs. 2, 3); recording said UGC in a secure data store (See id.); generating a UGC-codified hash using a public-private key method (See id.);

Carey may not specifically describe encoding assets into a blockchain. However, Soon-Shiong teaches encoding said digital asset into a first block of a blockchain (See Soon-Shiong at least at Paras. [0013]-[0016], [0045]-[0051], [0058]-[0062], [0072]-[0076], [0082]-[0083]; Figs. 2, 3, 6); and encoding said transaction, following its completion, into a second block of said blockchain (See id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Carey to incorporate the teachings of Soon-Shiong and provide encoding tissues with blockchain mathematics. Soon-Shiong is directed to securely authorizing a transaction by synchronizing synthetic genomic data with associated genomic variants and utilizes blockchain.  Incorporating the secure transactions systems and methods as in Soon-Shiong with the systems and methods for protecting and governing genomic information between entities as in Carey would thereby increase the applicability, utility, and efficacy of the claimed system and method for authenticating exchange of biosamples.   
Carey as modified by Soon-Shiong and Endress may not specifically describe, but Endress teaches brokering, in an exchange platform, a transaction in both the physical asset and its corresponding digital asset between a first party who holds rights in said physical and digital assets and a second party who intends to take rights in said physical and digital assets following the transaction (See Endress at least at Abstract; Col. 1, ln. 25-33, Col. 3, ln. 18-29, Col. 4, ln. 50 – Col. 5, ln. 4; Col. 9, ln. 23-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Carey and Soon-Shiong to incorporate the teachings of Endress and provide for transactions including both the physical asset and corresponding digital asset. Endress is directed to composite security marking for a physical asset and a digital signature. Incorporating the composite security marking as in Endress with the secure transactions systems and methods as in Soon-Shiong and the systems and methods for protecting and governing genomic information between entities as in Carey would thereby increase the applicability, utility, and efficacy of the claimed system and method for authenticating exchange of biosamples.   

Regarding claim 2, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 1, and Soon-Shiong further discloses generating a sample serial number for said sample, wherein generating the digital asset is further based on said sample genetic code and STR expression profile (See Soon-Shiong at least at Paras. [0013]-[0016], [0045]-[0051], [0058]-[0062], [0072]-[0076], [0082]-[0083], [0186], [0207], [0231]; Figs. 2, 3, 6). 

Regarding claim 3, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 2, and Soon-Shiong further discloses dividing said biosample into a plurality of sub-samples, each of which is assigned its own different respective serial number, and generating a unique digital asset corresponding to each such sub-sample at least based on said STR and the respective serial number of each sub-sample (See id.).

Regarding claim 4, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 1, and Endress further discloses brokering the transfer of said physical sample from the first party to the second party (See Endress at least at Abstract; Col. 1, ln. 25-33, Col. 3, ln. 18-29, Col. 4, ln. 50 – Col. 5, ln. 4; Col. 9, ln. 23-52).

Regarding claim 5, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 1, and Soon-Shiong further discloses encrypting said digital asset using a private key of said first party and public key of said second party (See id.).

Regarding claim 6, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 1, and Carey further discloses wherein the sample data set includes a characteristic of said donor See Carey at least at Paras. [0007]-[0010], [0045]-[0051], [0060]-[0061], [0066]-[0068], [0077]-[0093], [0145]-[0152], [0251]; Figs. 1B, 2, 3, 4; Tables 1, 2, 6).

Regarding claim 7, claim 7 recites substantially the same limitations as included in independent claim 1. Claim 7 is thus rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above.

Claims 8 is rejected under 35 U.S.C. 103 as being anticipated by Carey, in view of Soon-Shiong, in view of Endress and further in view of U.S. 9,892,460 B1 to Winklevoss et al., hereinafter “Winklevoss.”
Regarding claim 8, Carey as modified by Soon-Shiong and Endress discloses all the limitations of claim 7, but may not specifically describe a encoding a plurality of blockchain nodes. However, Winklevoss teaches a blockchain block generator that is configured and arranged to take said digital assets and securely encode the same into a block, and delivering said block into a blockchain accessible over said network to a plurality of blockchain nodes (See Winklevoss at least at Col. 1, ln. 34 – Col. 2, ln. 42; Col. 4, ln. 66 – Col. 5, ln. 18; Figs. 1, 7, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Carey and Soon-Shiong to incorporate the teachings of Winklevoss and provide plurality of blockchain nodes for transferring information. Winklevoss is directed to systems for operating exchange traded products holding digital math-based assets in blockchain. Incorporating the math-based exchange of products as in Winklevoss with the composite security marking as in Endres, the secure transactions systems and methods as in Soon-Shiong and the systems and methods for protecting and governing genomic information between entities as in Carey would thereby increase the applicability, utility, and efficacy of the claimed system and method for authenticating exchange of biosamples.   

Response to Arguments
Applicant’s Remarks filed June 10, 2022 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are persuasive. The arguments at pages 5-64 of the Remarks are persuasive in overcoming the rejection under 35 U.S.C. §101. The claims include a practical application of an abstract idea, or amount to significantly more than the abstract idea. Thus, the rejection under 35 U.S.C. §101 is withdrawn. 
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references and a hybrid display at Pages 65-67 of Applicant’s Remarks are rendered moot at least in light of new reference Endress, discussed above.  As such, it is submitted that the cited prior art, including those identified by Applicant, in the same field of endeavor, i.e., blockchain and other methods for authenticating particular samples, both digital and physical, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686